                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA                )
                                        )
       v.                               )     1:11-cr-00206-JAW-2
                                        )
RICKY SIROIS                            )


     ORDER ON DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER
                      THE FIRST STEP ACT

       A former inmate moves to reduce his period of incarceration pursuant to the

new, more generous good time credit provisions of the First Step Act. The Court

dismisses his motion without prejudice (1) because the inmate is no longer

incarcerated and therefore the new good time calculations have no effect on his period

of incarceration, (2) because the new good time credits are not yet available under the

First Step Act, (3) because the inmate did not demonstrate that he exhausted his

administrative remedies before filing his motion in this Court, (4) because his only

avenue of relief would be a habeas corpus petition, which is no longer available to him

because he is no longer incarcerated, and (5) because, if the habeas corpus process

were available to him, he would have been required to file the petition in the place

where he was being held, not with the sentencing judge.

I.     BACKGROUND

       On January 7, 2014, the Court sentenced Ricky Sirois to forty-eight months of

incarceration followed by three years of supervised release and a $100 special

assessment for engaging in a conspiracy to distribute oxycodone. J. (ECF No. 315).
On December 21, 2018, the President of the United States signed the First Step Act

into law effective immediately. The First Step Act contains six titles; relevant here

is Title IV, entitled “Sentencing Reform,” and the Act’s amendment of 18 U.S.C. §

3624(b)(1), which “changed the manner in which good time credits are calculated by

increasing the maximum allowable days from 47 to 54 per year.” Schmutzler v.

Quintana, No. 5:190046-DCR, 2019 U.S. Dist. LEXIS 26433, at *2 (E.D. Ky. Feb. 20,

2019).

         Hearing about this change in the law, on March 8, 2019, Mr. Sirois filed a

request for a court order recalculating his good time credits to reduce his period of

incarceration. Def.’s Mot. to Reduce Sentence (ECF No. 424). On March 12, 2019, the

Court appointed Federal Defender David Beneman to represent Mr. Sirois, Order

Appointing Counsel (ECF No. 425), and it issued a Scheduling Order. Scheduling

Order (ECF No. 426). On April 4, 2019, the Government filed its opposition to Mr.

Sirois’ motion. Gov’t’s Opp’n to Def.’s Mot. for First Step Act Relief (ECF No. 427).

Federal Defender Beneman declined to file a reply, noting that on March 11, 2019,

United States District Judge George Singal had issued an order on the same issue,

declining to reduce an inmate’s sentence because this part of the First Step Act was

not yet effective and because the Bureau of Prisons has exclusive jurisdiction to

determine good time credits subject to habeas review. See United States v. Sullivan,

1:94-cr-00042-GZS, Order (ECF No. 114).

II.      DISCUSSION




                                          2
      First, it is questionable whether Mr. Sirois qualifies for the good time credit

under the First Step Act because according to the Bureau of Prisons inmate locator,

he   was     released    from    incarceration    on    April    10,   2019.        See

https://www.bop.gov/inmateloc (last visited April 20, 2019). Even if Mr. Sirois were

entitled to reduced good time, the Court cannot rewind the clock and grant him a

retroactive credit since he is already released. In other words, Mr. Sirois’ request to

be released early is now moot because he has been released.

      Next, the good time credit provisions of the First Step Act are not yet effective.

As Judge Reeves of the District of Kentucky noted:

      Section 102(b)(2) of the Act specifically provides that the amendments
      made in subsection 102(b) of the Act take effect only when the Attorney
      General completes the “risk and needs assessment system” required by
      Section 101(a) of the Act. Section 101(a) does not require completion of
      the system until 210 days after the Act’s enactment. Thus, Section
      102(b)(1) will not take effect until approximately July 2019.

Schmutzler, 2019 U.S. Dist. LEXIS 26433, at *4; United States v. Bellah, No. 2:12-

CR-20016-01, 2019 U.S. Dist. LEXIS 56076 (W.D. Ar. Apr. 2, 2019); Turnquist v.

United States, No. 1:12-cr-0173 AWI, 2019 U.S. Dist. LEXIS 41857, at *3 (E.D. Cal.

Mar. 14, 2019).

      Third, once the good time credit provisions of the First Step Act become

effective, Mr. Sirois would first be required to apply for the credit to the Bureau of

Prisons (BOP) before filing an action in the United States District Court, and there

is no indication he has done so. See Bellah, 2019 U.S. Dist. LEXIS 56076, at *1; 28

C.F.R. § 542.10, et seq. The BOP, not the sentencing judge, has the responsibility to




                                          3
administer the sentence. United States v. Wilson, 503 U.S. 329, 335 (1992); United

States v. Vaughn, 806 F.3d 640, 644 (1st Cir. 2015).

       Fourth, to challenge a BOP good time calculation, Mr. Sirois would be limited

to a habeas corpus petition under 28 U.S.C. § 2241. Rogers v. United States, 180 F.3d

349, 358 (1st Cir. 1999). As Mr. Sirois is apparently no longer in custody, § 2241 is

by its terms no longer available to him. 28 U.S.C. § 2241(c)(1)-(3).

       Fifth, although it is not clear from the filings and the inmate locator where Mr.

Sirois is physically located at present, if he still is in custody, “a § 2241 petition must

be addressed to the district court where the petitioner is in custody.” Turnquist, 2019

U.S. Dist. LEXIS 41857, at *2.

III.   CONCLUSION

       The Court DISMISSES without prejudice the Defendant’s Motion to Reduce

Sentence (ECF No. 424).

       SO ORDERED.

                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE


Dated this 30th day of April, 2019.




                                            4
